Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 21, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154763(86)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  LESLEY G. MCCARTHY, f/k/a LESLEY                                                                          Joan L. Larsen,
  KEITH,                                                                                                              Justices
            Plaintiff-Appellee,
                                                                    SC: 154763
  v                                                                 COA: 327647
                                                                    Oakland CC: 2014-142351-CZ
  EUGENE PALLISCO,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing her answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before January 5, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 21, 2016
                                                                               Clerk